Citation Nr: 1702827	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  11-32 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and K.J.




ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to October 1954.  He died in October 2010.  The appellant claims as his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs Milwaukee, Wisconsin, Pension Center.  Jurisdiction rests with the Nashville, Tennessee Regional Office (RO).

The Veteran provided testimony at a November 2012 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in October 2010, and the death certificate listed sepsis due to pneumonia due to non-small cell lung cancer as the immediate cause of death.

2.  At the time of the Veteran's death, service connection was in effect for non-small cell carcinoma status post left pneumonectomy associated with nicotine dependence, coronary artery disease, chronic brain syndrome, hypothyroidism, nicotine dependence, and chest wall scar.  

3.  The Veteran's death was not due to or the result of service or due to a disability of service origin.

4.  The appellant's claim was received after June 9, 1998.


CONCLUSION OF LAW

The criteria are not met for entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 1103, 1110, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.300, 3.303, 3.10, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§  5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

Specific to a claim for Dependency & Indemnity Compensation (DIC) benefits, VA's notice requirements include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  In this case, the record shows that the appellant received 38 U.S.C.A. § 5103(a)-compliant notice in March 2011.  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  VA obtained the Veteran's available service treatment records, the death certificate, and VA and private medical records.  Additionally, VA obtained a medical opinion in February 2015 that addressed the medical evidence and statements relayed by the Veteran and appellant.  The Board has reviewed the obtained opinion and finds that it is adequate because it is clear the examiner was familiar with the Veteran's medical history, reviewed the claims file, and offered a rationale for the conclusion.  

The appellant has not referred to any additional, unobtained, relevant, available medical records.  As will be discussed in more detail below, service connection for the cause of the Veteran's death as either directly due to tobacco use or as secondary to his service-connected disabilities that are secondary to nicotine dependence acquired in service, cannot be granted as a matter of law.  Kane v. Principi, 17 Vet. App. 97 (2003); 38 C.F.R. § 3.300 (2016).  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Merits

The appellant is seeking service connection for cause of the Veteran's death.  She contends that his death was caused by complications of his service-connected lung cancer.  In the alternative, the appellant claims the Veteran's death was caused by in-service asbestos exposure.

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was either the principal or contributory cause of death.  To constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b) (2016).  To be a contributory cause of death, the evidence must show that the service-connected disability contributed substantially or materially to the cause of death, or that there was a causal relationship between the service-connected disability and the Veteran's death.  38 C.F.R. § 3.312(c) (2016).  To be a contributory cause of death, the service-connected disability must be shown to have combined with the principal cause of death, that it aided or lent assistance to the cause of death.  It is not sufficient to show that it casually shared in producing death. A causal relationship must be shown.  38 C.F.R. § 3.312 (2016).  

The Veteran died in October 2010.  The death certificate lists the immediate cause of death as sepsis due to pneumonia due to non-small cell lung cancer.  Chronic obstructive pulmonary disease congestive heart failure, and hypothyroidism were listed as disorders contributing to death, but not related to the cause of death.  

At the time of the Veteran's death, service connection was in effect for non-small cell carcinoma status post left pneumonectomy associated with nicotine dependence, evaluated as 100 percent disabling; coronary artery disease associated with non-small cell carcinoma status post left pneumonectomy, evaluated as 60 percent disabling; chronic brain syndrome, evaluated as 10 percent disabling; hypothyroidism, evaluated as 10 percent disabling; nicotine dependence, evaluated as noncompensable; and chest wall scar, evaluated as noncompensable.  

In a November 1997 statement, the Veteran indicated that he had not smoked prior to service and that his private physician indicated that his lung cancer was due to smoking. 

In an October 1998 VA medical opinion, it was stated that the Veteran had a history of about 40 plus years of smoking two packs of cigarettes a day.  The VA examiner stated that the Veteran subsequently developed lung cancer which resulted in the removal of a lung.  The VA examiner opined that was more likely that his cigarette smoking caused his lung cancer.

In November 2010, the appellant filed a claim for DIC benefits.  

In the May 2011 notice of disagreement, the appellant asserted that the change in law regarding nicotine dependency did not change the fact that VA approved the Veteran's claim for service connection for left lung resection associated with nicotine dependence and increased that benefit after the law change.  

In a January 2013 opinion, private examiner Dr. S. stated that the Veteran served aboard the USS Carmick which exposed him to significant health risk in the form of asbestos insulation.  Dr. S., after review of the literature, opined that the Veteran's cancer "was likely as not contributed to the exposure and was asbestos related." 

In a February 2015 VA medical opinion, the examiner opined that it was less likely than not that the Veteran's cause of death, lung cancer, was related to, caused by and or aggravated by an alleged exposure to asbestos because of the lack of radiographic pathognomonic asbestos related plaques and a clearly and unmistakable histopathological diagnosis of metastatic non-small cell lung cancer without objective findings of asbestos infiltrate and or inflammation.  The examiner found that it was at least as likely as not that the Veteran's claimed respiratory condition, to include non-small cell lung cancer, was related to and aggravated by his smoking behavior.  

In the opinion, the examiner noted the Veteran had a long standing history of smoking with an estimation that the Veteran smoked a 100 pack a year, or approximately 2 packs a day for 50 years.  The examiner reviewed the pathology report associated with the Veteran's June 1997 left pneumonectomy with adjuvant radiation therapy for lung cancer.  The examiner stated there was no pathology consistent with asbestos infiltrate and or residual tissue inflammation consistent with long-standing asbestos plaques.  The examiner acknowledged consideration of the statement provided by Dr. S, but found that a review of clinical files and comprehensive radiological study of the Veteran's respiratory findings was without medically-based, clinical evidence to support asbestos infiltrate and or lung tissue inflammation from alleged occupation exposure to asbestos.  The examiner noted a review of pre-operative and post-operative chest films that were negative for objective findings of asbestosis.  

Based on a review of the evidence, the Board finds that the preponderance of the evidence of record is against the grant of service connection for cause of the Veteran's death. 

For claims received by VA after June 9, 1998, a disability or death will not be considered service connected on the basis that it resulted from injury or disease attributable to the veteran's use of tobacco products during service.  For the purpose of this section the term "tobacco products" means cigars, cigarettes, smokeless tobacco, pipe tobacco, and roll-your-own tobacco.  38 U.S.C.A. § 1103 (West 2014); 38 C.F.R. § 3.300(a) (2016).

In this case, the appellant acknowledges that the law with respect to claims involving tobacco products has changed since the Veteran was service-connected for non-small cell carcinoma status post left pneumonectomy associated with nicotine dependence and that his non-small cell lung cancer, per his death certificate, is related to the cause of death.  However, there is also no disputing that the appellant filed her claim for DIC in November 2010 which was after the June 9, 1998 change in law which bars claims for compensation or DIC based on the use of tobacco products.  38 U.S.C.A. § 1103 (West 2014); 38 C.F.R. § 3.300(a) (2016).

With respect to DIC claims, it is essential to note that the United States Court of Appeals for Veterans Claims (Court) and Federal Circuit have held that a claim for DIC is treated as an original claim by the survivor, independent of claims for service connection brought by the veteran during his lifetime, and unprejudiced by any adjudications concerning such claims.  Stoll v. Nicholson, 401 F.3d 1375, 1380 (Fed. Cir. 2005).  In Stoll, the Federal Circuit stated that "...it is clear that survivors of such veterans do not inherit the veteran's prior service connection status for purposes of DIC claims.  The veteran's entitlement to a survivor's entitlement are two different claims."  See also Kane v. Principi, 17 Vet. App. 97 (2003).  Therefore, even though it was previously determined that the Veteran's nicotine dependence was acquired during service and service connection was in effect for non-small cell carcinoma status post left pneumonectomy associated with nicotine dependence, service connection for the cause of the veteran's death is precluded as a matter of law based on this theory.  38 U.S.C.A. § 1103 (West 2014); 38 C.F.R. § 3.300(a) (2016).  See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As noted above, the Veteran was also service-connected for a heart disability, namely coronary artery disease, as secondary to the non-small cell carcinoma status post left pneumonectomy associated with nicotine dependence.  His death certificate lists congestive heart failure as a disorder contributing to death. Pursuant to 38 C.F.R. § 3.300(b)(3), there is an exception to the general bar to service connection for disability or death related to the use of tobacco products for secondary service connection for ischemic heart disease or other cardiovascular disease under 38 C.F.R. § 3.310(b).  However, since § 3.310(b) pertains to service connection for a disability based on aggravation of nonservice-connected disabilities and since the Veteran's heart disability is not service-connected on this basis, this exception to 38 C.F.R. § 3.300(a) does not apply in this case.

With regard to the claim that in-service asbestos exposure was the cause of the Veteran's lung disability, the Board finds that the competent medical evidence of record weighs against such claim.  While there is some evidence in the form of Dr. S's opinion relating the Veteran's lung cancer to in-service asbestos exposure, that evidence is not supported by sufficient rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Here, Dr. S. noted a review of medical literature but made no findings as to whether the Veteran's lungs showed evidence of asbestos exposure.  Further, there is significant evidence that radiological findings of the Veteran's lungs did not show asbestos infiltrate and or residual tissue inflammation consistent with long-standing asbestos plaques.  The Board finds, that Dr. S's statement is not supported by the evidence of record and his opinion is not probative.  The Board finds the February 2015 VA opinion to be probative on as the examiner made specific references to the Veteran's chest films and private treatment records.  The Board finds that the VA opinion is fully supported by the evidence of record and is highly probative. 

The Board is sympathetic to the appellant's loss of her husband, but it must rely on the competent medical evidence in making its determination.  There is not, therefore, competent evidence to demonstrate that the Veteran's lung disability or heart disability are directly related to his active duty service (and not through tobacco use), or that some other service-connected disability unrelated to the Veteran's nicotine dependence contributed to his death.  38 U.S.C.A. § 1103 (West 2014); 38 C.F.R. § 3.300(a) (2016).  Service connection for the cause of the veteran's death based on a theory related to nicotine dependence is bared as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As for whether the competent evidence demonstrates that the Veteran's death was directly due to active service, the preponderance of the evidence is against such a finding.  Therefore as the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine cannot be applied, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v, Derwinksi, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


